DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16 (Fig 1b) and 18 (Fig 1c).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used twice in Fig 3 to indicate two separate components. It appears as if the upper instance of “22” indicates the material applied by 3D printing while the lower instance of “22” indicates the material of the base body, which is already indicated elsewhere by “20.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hazar (US Patent 4,097,992) in view of Sun et al. (US 2017/0360534).
As to claim 1, Hazar teaches a method for manufacturing a dental restoration part ([Title]: “Method for producing artificial dentures”) according to patient-specific specifications (Col 2 lines 1-2 describes the denture being formed “in accordance with the features of a patient’s mouth.”) comprising providing a prosthesis base (hard base 22) having one or more prefabricated artificial teeth (As described at Column 5 lines 27-32, “In accordance with the present invention, the hard base 12 and teeth 10 are produced as shown in FIGS. 2 and 3 of the drawings in volume production and pluralities of such artificial denture units are produced in identical form so as to be used in accordance with the method of the invention.”), wherein the prosthesis base (hard base 22) has a surface at a side facing away from the prefabricated artificial teeth (upper surface area 36). 
Hazar does not teach: and applying three-dimensional layer-by-layer material application onto the surface of the side facing away from the prefabricated artificial teeth using a three dimensional additive process, wherein the material application onto the prosthesis base is produced according to the patient-specific specifications.
Rather, Hazar teaches applying material to the hard base 22 via a molding process in order to produce a prosthetic according to patient-specific specifications. This molding process is shown at Figs 7-8: “After the hard plastic material 18 has been cured, it is then intimately bonded to and integral with the upper portion 36 of the hard base 22 and the final or permanent denture, such-as shown in FIG. 8…”
However, in the field of dental device making, it was known at the time the invention was effectively filed that method steps of casting and method steps of forming by three dimensional additive process were equally used for the same purpose and therefore interchangeable. See Sun [0012-0014] which teaches that dentures were known to be made either by casting (described in detail at [0012]) or by 3D printing (described generally at [0014]). Thus, as the methods of casting or of three dimensional additive processing were known analogues, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped one for the other to achieve the same result with a reasonable expectation of success. See also MPEP § 2143 I B (Simple substitution of one known element for another to obtain predictable results), and D (Applying a known technique to a known method ready for improvement to yield predictable results).
As to claim 2, Hazar in view of Sun teaches the method according to claim 1, wherein the surface (36 as illustrated in Fig 5) at a side facing away from the one or more prefabricated artificial teeth (10) is a surface opposite to the one or more prefabricated artificial teeth (as shown in Fig 7 for example), and wherein the one or more prefabricated artificial teeth comprises a plurality of prefabricated artificial teeth (the plurality of teeth are shown for example in Fig 4). 
As to claim 3, Hazar in view of Sun teaches the method according to claim 1, wherein the surface of the prosthesis base facing away from the prefabricated artificial teeth is a flat surface (as shown for example in Fig 1). 
As to claim 4, Hazar in view of Sun teaches the method according to claim 1, wherein the additive process is a 3D printing process or stereolithography (Sun [0035]: “It is an object of the invention to provide a stereolithography based 3D printing process for making a multiple layered dental device, such as denture base or denture.”). 
As to claim 5, Hazar in view of Sun teaches the method according to claim 1, wherein the layer-by-layer material application uses a CAD/CAM device such that the three-dimensional shape produced by the material application corresponds to a negative image of a patient's alveolar ridge (Sun [0134] teaches the denture formation is controlled by a computer. The specific shape of the denture corresponds to the shape of a patient’s alveolar ridge as Sun described in [0016] the use of a digital intraoral scan is used for the fabrication of denture or denture base.). 
As to claim 6, Hazar in view of Sun teaches the method according to claim 1, wherein, prior to layer-by-layer application of material to the surface of the prosthesis base facing away from the prefabricated artificial teeth, said surface is prepared by roughening, grooving or structuring, to create an enlarged effective surface (Sun teaches the step of washing between each step (see [0116-0117] and [0133-0134]. This washing is performed by a wash solvent described at [0118] to “remove uncured resin from 3D dental objects.” Thus the surface is prepared by . 
As to claim 7, Hazar in view of Sun teaches the method according to claim 1, further comprising pretreating the surface facing away from the prefabricated artificial teeth with a primer prior to layer-by-layer application of material onto the surface of the prosthesis base facing away from the prefabricated artificial teeth (Sun teaches the step of washing between each step (see [0116-0117] and [0133-0134]. This washing is performed by a wash solvent described at [0118] to “remove uncured resin from 3D dental objects” which is a pretreating step.). 
As to claim 8, Hazar in view of Sun teaches the method according to claim 1, wherein the prosthesis base comprises a material which can be thermally and plastically deformed by the action of heat (Sun [0056]: “It is an object of the invention to provide a multiple layered denture base, where the denture base materials around denture teeth area of printed denture from this block can be adjusted while the rest of denture and tissue side remain shape stable at elevated temperature up to 100°C.). 
As to claim 9, Hazar in view of Sun teaches the method according to claim 8, but does not teach the shape of the plastically deformed prosthesis base is optically detected to provide prosthesis base data and wherein said data is transmitted to a CAD/CAM device. However, accounting for the shape of the prosthesis base during a method in which an additive manufacturing step is swapped for a molding step would have been an obvious engineering practice naturally flowing from the need to instruct the computer in exactly what shape to form the denture. It is a matter of common sense that two materials cannot occupy the same space at the same time. Thus it would have 
Sun [0016] discloses the use of digital scans to input shape data into a computer.
As to claim 10, Hazar in view of Sun teaches the method according to claim 1, but does not teach reference points of the prosthesis base comprising X and Y coordinates of one or more prefabricated artificial teeth are detected and the artificial teeth data is transmitted to a CAD/CAM device. However, accounting for the shape of the prosthesis base during a method in which an additive manufacturing step is swapped for a molding step would have been an obvious engineering practice naturally flowing from the need to instruct the computer in exactly what shape to form the denture. It is a matter of common sense that two materials cannot occupy the same space at the same time. Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have performed the method of Sun while accounting for the space occupied by the denture base and teeth of Hazar, including providing reference points comprising X and Y coordinates of prefabricated artificial teeth. 
Sun [0016] discloses the use of digital scans to input shape data into a computer.
As to claim 11, Hazar in view of Sun teaches the method according to claim 1, wherein the material to be applied layer-by-layer onto the prosthesis base comprise acrylates, methacrylates or a mixture thereof (see Sun [0094]).
As to claim 12, Hazar in view of Sun teaches the method according to claim 1, wherein the material to be applied layer-by-layer onto the prosthesis base is monochrome (see Sun [0107-0111]). 
As to claim 13, Hazar in view of Sun teaches the method according to claim 1, wherein the material to be applied layer-by-layer onto the prosthesis base in color corresponds to the material color of the prosthesis base (as described at Sun [0116-0117], the fabrication of the denture can be of several layers each having their own color.). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazar (US 4,097,992).
As to claim 14, Hazar teaches a prefabricated product (hard base 12 and teeth 10) for a dental restoration part comprising a prosthesis base, wherein the prosthesis base carries one or more prefabricated artificial teeth (As described at Column 5 lines 27-32, “In accordance with the present invention, the hard base 12 and teeth 10 are produced as shown in FIGS. 2 and 3 of the drawings in volume production and pluralities of such artificial denture units are produced in identical form so as to be used in accordance with the method of the invention.”), wherein the prosthesis base has a blank prefabricated surface at a side opposite to the prefabricated artificial teeth (surface 36, see Figs 1 and 7), which blank surface may be further modified to provide a patient-specific surface thereon (this is a functional language limitation. See MPEP § 2114. The surface 36 is capable of being used in this way.). 
As to claim 15, Hazar teaches the prefabricated product according to claim 14, wherein the prosthesis base including the prefabricated surface is produced using an additive, a subtractive or a pressing technique (this is a product-by-process limitation. See MPEP § 2113: “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” None of the recited method steps in this claim impart any special structural characteristic and the prosthesis base of Hazar is capable of being made by any of them.). 
As to claim 16, Hazar teaches a dental restoration part (denture) produced from a prefabricated product (base 12 and teeth 10) comprising a prosthesis base, wherein the prosthesis base carries one or more prefabricated artificial teeth (As described at Column 5 lines 27-32, “In accordance with the present invention, the hard base 12 and teeth 10 are produced as shown in FIGS. 2 and 3 of the drawings in volume production and pluralities of such artificial denture units are produced in identical form so as to be used in accordance with the method of the invention.”) on one side and having a blank surface on a side opposite the one side with the artificial teeth (as shown in Figs 1 and 7 for example), wherein the blank surface (surface 36) is provided with additional layers of material to provide a prosthesis base having a patient-specific surface (this is a product-by-process limitation. See MPEP § 2113: “Product-by-process claims are not limited to the manipulations of the recited steps, 
As to claim 17, Hazar teaches the dental restoration part according to claim 16, wherein the one or more prefabricated artificial teeth (teeth 10) comprise a plurality of prefabricated artificial teeth or a continuous tooth rim (a plurality of teeth is shown in Hazar Fig 4), wherein the patient-specific surface comprises an additive finalized surface (This is a product-by-process limitation which does not impart any special structural characteristic. Nevertheless, Hazar teaches this surface located on the denture which is added to the denture base by casting), and wherein the side facing away from the one or more prefabricated artificial teeth is at a side opposite from the prefabricated artificial teeth (as shown in Fig 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        30 December 2021